 Case 2:19-cv-07563-SVW-JEM Document 17 Filed 07/27/21 Page 1 of 1 Page ID #:3134



1                                                                   JS-6
2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     WILSON CLAUDE CHOUEST JR.,                  )    Case No. CV 19-7563-SVW (JEM)
12                                               )
                          Petitioner,            )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     STU SHERMAN, Warden,                        )
15                                               )
                          Respondent.            )
16                                               )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20

21
     DATED:     July 27, 2021
22                                                        STEPHEN V. WILSON
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
